Just a bit more than a week ago, we honoured the late former Secretary-General Kofi Annan in this Hall. It was a sad but dignified occasion. It was an inspiration as we began our journey at the current session of the General Assembly. We were reminded of the unique value of the United Nations and the responsibility that we, its Members, have towards the people of the world, namely, to promote peace, development and equal rights. And, as Kofi Annan once said, “We don’t need any more promises. We need to start keeping the promises we have already made”.
 
And, the time to act upon our joint commitments is indeed here. Sweden strives to act in accordance with its promises. We believe in international cooperation, in shared responsibility and participation, and in a rules-based order where international treaties and agreements are respected. When Sweden sought the Assembly’s support to serve on the Security Council, we promised to act on several urgent priorities on behalf of all Members. We continue to do our utmost to keep those promises.
Let me give only a few examples. We  have  worked consistently to reverse the trend of disrespect for international humanitarian law and to ensure humanitarian access for all those in need,  and  we have insisted on diplomacy and political solutions to entrenched conflicts. We have urged members of the Security Council to shoulder their responsibilities under the Charter of the United Nations, including resisting the use of the veto; we have always sought meaningful decisions and outcomes that make a difference for people on the ground.
We have tried to translate the Secretary-General’s vision for improved prevention into practice. We have aimed at introducing an all-inclusive approach to peace, including by analysing new risks such as climate change and the risk of famine. We have focused on ensuring the care, safety and protection of children today, as that helps to prevent conflicts tomorrow. Platforms for the stronger influence of youth have been introduced. And not least, we have worked tirelessly and systematically to strengthen the role of women in order for us to better sustain and build peace.
We will continue to demand women’s participation in peace processes, that women’s voices be heard in negotiations and in the Security Council, that United Nations mission mandates include a women  and peace and security perspective, that gender posts in missions continue to be funded and that gender aspects besystematically included in mission reporting and monitoring. We have also worked to ensure that the voices of civil society are heard at the Council table and have worked to deepen the partnership with regional organizations. However, in too many instances, the Security Council, as a collective, has failed to deliver on promises to the people whom we are meant to serve.
In Syria and Yemen, where two of the worst humanitarian disasters of our time are unfolding, humanitarian access is being continuously denied and
international humanitarian law blatantly disregarded. In Syria, a political solution to the conflict is long overdue. Horrendous crimes are being committed against the civilian population. We must work tirelessly to bring those responsible to justice, however long it may take. In Yemen, we have yet to see a full commitment by all parties to what the Security Council has clearly stated, namely, that there can be no military solution. Instead of committing to a political process, we see an escalation of the conflict and a deterioration in an already horrific humanitarian situation.
The suffering of the stateless Rohingya population of Myanmar continues. The Independent International Fact-Finding Mission on Myanmar recently presented solid evidence of the gravity of the atrocities committed by the Myanmar military, amounting to the worst crimes under international law. Since Myanmar has systematically failed to investigate, prosecute and condemn perpetrators, the international community must shoulder its responsibility and act to end impunity. The Rohingyas should be able to return voluntarily and in safety; the Kofi Annan plan must be implemented and a credible peace processes for the outstanding conflicts must be pursued.
A Middle East peace process remains elusive, and instead, a rapid negative development is  unfolding that includes continued disregard for international humanitarian law. Seventy years after the 1947 resolution on the United Nations partition plan for Palestine (resolution 181 (II)), and in spite of calls for United Nations resolutions to be respected, the fulfilment of the promise of a two-State solution — with Israel and Palestine living side by side in peace and security, and with Jerusalem as the capital of both States — seems very far away.
Russia’s illegal annexation of Crimea and the aggression in eastern Ukraine constitute violations of international law. To date, that aggression has caused more than 10,000 deaths and unacceptable human suffering. The commitments made in the Helsinki Final Act and the Budapest Memorandum must be honoured and the full implementation of the Minsk Agreements assured. In the absence of political solutions and in the face of ongoing conflicts, humanitarian efforts must be strengthened and protected.
We pay tribute to the courageous and selfless efforts of all humanitarian workers worldwide. Sweden has continued to deliver on our commitment to support
 
strong, effective and principled humanitarian action worldwide. We have increased our financial contributions to the United Nations-led global humanitarian response system and improved the effectiveness of our common efforts through our engagement in the Grand Bargain process. We have also enhanced the way in which we link our humanitarian assistance with longer-term development assistance.
Let us not forget that there are also positive dynamics, reminding us to keep up  hope  and  never to give up the quest for peace, including in the most difficult circumstances and entrenched conflicts. In the Horn of Africa there is positive change — a testament to what a difference courageous leaders and people can make. Let us encourage and recognize that historic development, support its fulfilment and allow it to serve as an inspiration to us all. On the Korean peninsula, there is also hope that a political solution will emerge from years of escalation, high tension and  mistrust. There is unity in the Security Council as we move towards our common goal of complete denuclearization, peace and reconciliation on the Korean peninsula through diplomatic means.
The 2030 Agenda for Sustainable Development also brings hope. The commitments that we have collectively made have put an enormous responsibility upon us all. We need the United Nations to assist us. The reforms initiated by the Secretary-General to make the United Nations more fit for purpose are creating better conditions for us to move from promises to action. Sweden lives up to our promise to annually provide
1 per cent of our gross domestic income to official development assistance. More than 50 per cent of that is channelled to or through the multilateral system. That reflects our belief in multilateralism and the 2030 Agenda as part of our central plan for our common future. It will require a multilateral system that is cost- effective, coherent, accountable, agile and that delivers results for people.
The funding compact between the United Nations and its Member States provides a unique opportunity. We, the Member States, need to improve the quality of our funding to the United Nations. This year, Sweden has already taken steps to that end by signing multi-year agreements of core support for UN-Women, the United Nations Development Programme, UNICEF, the United Nations Population Fund, the Central Emergency Response Fund, the Office of the United Nations High Commissioner for Refugees, the United Nations Relief
and Works Agency for Palestine Refugees in the Near East and the World Food Programme. Core funding is crucial for the independent delivery and efficiency of the development system.
Another global promise was made in Paris, when we all agreed to seriously and urgently address climate change. The gap between current commitments and the required emissions reductions under the Paris Agreement on Climate Change is alarmingly large. The European Union has made important progress towards reaching the targets, but we must all do more. Sweden has adopted a climate-policy framework that establishes that Sweden will have net zero emissions in 2045. We have also taken a leading role in climate finance, and we remain firmly committed to mobilizing our share of the $100 billion annually by 2020.
This year marks the  twentieth  anniversary  of the adoption of the Rome Statute, which established the International Criminal Court — a milestone for accountability. Political will and cooperation remain crucial for the Court in its efforts to carry out its mandate. We will continue to honour our promise to support the Court and its independence and impartiality. Sweden will also continue to stand up for the protection and promotion of human rights. There can be no development without security, and no security without development, and we will not enjoy either of them without universal respect for human rights. Global forced migration remains a challenge to many countries, and more cooperation is needed to share the responsibility for the world’s refugees. At the United Nations Summit for Refugees and Migrants on 19 September 2016, it was decided to work out two global frameworks — one on refugees and one on migration. They will increase the cooperation, accountability and structure needed to better manage the increasing refugee and migratory flows that we see today.
In his comprehensive and timely agenda for disarmament, the Secretary-General clearly articulated the fact that measures for arms control and disarmament play a critical role in the prevention of armed conflict. Ground-breaking international commitments have been reached. At the same time, the field of disarmament remains filled with broken and unfulfilled promises. We are witnessing a deeply worrisome nuclear renaissance, with vast modernizations of nuclear arsenals underway. Nuclear- and non-nuclear-weapon States should heed the call of the Secretary-General to engage in a dialogue and in confidence-building aimed
 
at reducing risks and at breaking the stalemate plaguing disarmament diplomacy. The framework of the Treaty on the Non-Proliferation of Nuclear Weapons is ideally suited for such efforts.
How can we work towards fulfilling our promises to the 50 per cent of the world’s population who are women and girls? Sweden has focused on promoting equal access to rights, representation and resources. Women’s voices cannot be ignored anymore; women must be included everywhere, all the time and at all levels. Global normative frameworks and international commitments on gender equality and human  rights are increasingly under attack, especially sexual and reproductive health and rights. More needs to be done to combat sexual harassment and sexual violence everywhere, in workplaces and in society at large. That pertains also to the United Nations system. The United Nations zero-tolerance policy on sexual exploitation and abuse, as well as on sexual harassment and assault, must urgently be turned into practice. We welcome the Secretary-General’s Strategy on Gender Parity, which has made gender balance the new standard.
We are about to close the high-level segment of the General Assembly. In the very first intervention last week, the Secretary-General outlined the challenges to our world: a deficit of trust and the need to show the added value of international cooperation by delivering on the promise of peace, defending human rights and driving economic and social progress for women and men everywhere. International cooperation with a well- functioning multilateralism at its core are the best tools we have. So let us be the generation that acted on our promises — not just as independent States, but as the United Nations.
